       Case 1:20-cv-01624-SCJ Document 58 Filed 05/18/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                )
     Plaintiffs,                     )
vs.                                  )
BRIAN KEMP, et al.,                  )
     Defendants.                     )       Case No. 1:20-CV-1624-SCJ


          NOTICE OF DISMISSAL OF COUNTY OF CHEROKEE
      Please take notice that, based on defense counsel’s representation that the

employees of the Cherokee County Probate Court answer only to Defendant Keith

Wood and not to the County of Cherokee, Plaintiffs are dismissing their claims

against the County of Cherokee pursuant to Fed.R.Civ.Proc. 41(a)(1)(A)(i) (the

County of Cherokee not having filed an answer or motion for summary judgment).

                                     /s/ John R. Monroe
                                     John R. Monroe
                                     John Monroe Law, P.C.
                                     156 Robert Jones Road
                                     Dawsonville, GA 30534
                                     678-362-7650
                                     jrm@johnmonroelaw.com
                                     State Bar No. 516193


                                           /s/ Raymond M. DiGuiseppe
                                     Raymond M. DiGuiseppe
                                     law.rmd@gmail.com
                                     The DiGuiseppe Law Firm, P.C.
                                     4320 Southport-Supply Road, Suite 300
                                     Southport, North Carolina 28461
                                     Phone: 910-713-8804

                                         1
Case 1:20-cv-01624-SCJ Document 58 Filed 05/18/20 Page 2 of 2




                           Fax: 910-672-7705
                           App. for Pro Hac Vice Forthcoming


                                 /s/ Adam Kraut
                           Adam Kraut, Esq.
                           Firearms Policy Coalition
                           Attorney for Plaintiffs
                           1215 K Street, 17th Floor
                           Sacramento, CA 95814
                           (916) 476-2342
                           akraut@fpclaw.org
                           App. for Pro Hac Vice Forthcoming

                           Attorneys for Plaintiffs




                              2
